OPINION AND ORDER
Movant, Daniel L. Eaton, Kentucky Bar Association (“KBA”) number 87865, moves this Court pursuant to SCR 3.480(3) seeking an order permanently disbarring him from the practice of law in the Commonwealth of Kentucky. His last known address is 3611 Christie Place, Owensboro, Kentucky 42301. The KBA has no objection to Eaton’s motion for permanent disbarment.
Eaton was employed by Forman and Watson, a law firm in Owensboro, Kentucky. In August of 2002, Eaton admitted to the firm that he had engaged in acts of professional misconduct due to memory loss he had been experiencing. He admitted that his conduct violated the following rules: SCR 3.130-1.3 (“a lawyer shall act with reasonable diligence and promptness in representing a client”); SCR 3.130-1.4(a) (“a lawyer shall abide by a client’s decision concerning the objectives of the representation”); and SCR 3.130-8.3(c) (“it is professional misconduct for a lawyer to: engage in conduct involving dishonesty, fraud, deceit, or misrepresentation”). Some of Eaton’s acts of misconduct included: failing to communicate with clients, failing to file pleadings, failing to inform clients of appellate filings, settling matters without consultation with clients, and misrepresenting case status to his employers and his clients.
Eaton acknowledges that his conduct constituted unethical acts prohibited by the Kentucky Rules of Professional Conduct and that he desires to terminate the disciplinary proceedings against him by seeking permanent disbarment. He is aware that if his motion is granted he *480cannot be reinstated to the practice of law and that SCR 3.480(3)(a) and SCR 3.510 are not applicable.
Eaton further declares that he will never again enter into the practice of law in Kentucky upon entry of an order of permanent disbarment. Additionally, he agrees to pay all costs incurred and associated with the investigation.
This Court, upon the pro se motion by Eaton and without objection by the KBA, denies this Motion to Resign Under Terms of Permanent Disbarment. Despite Eaton’s motion, the violations with which he was charged and that he has admitted do not justify permanent disbarment. It is hereby ORDERED that:
(1) Daniel L. Eaton, KBA number 87865, is suspended from the practice of law in the Commonwealth of Kentucky for two (2) years.
(2) Daniel L. Eaton shall pay the costs associated with the action in the sum of $91.88, for which execution may issue from this Court upon finality of this Opinion and Order.
LAMBERT, C.J., and COOPER, GRAVES, KELLER, STUMBO, and WINTERSHEIMER, JJ., concur.
JOHNSTONE, J., dissents and would grant Movant’s Motion to Resign Under Terms of Permanent Disbarment.
ENTERED: May 20, 2004
/s/ Joseph E. Lambert Chief Justice